J-A24006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BHOOP SEHRAWAT, TRUSTEE UNDER :                IN THE SUPERIOR COURT OF
 THE RATTAN REAL ESTATE TRUST   :                    PENNSYLVANIA
                                :
                                :
           v.                   :
                                :
                                :
 RITE AID OF PENNSYLVANIA, INC. :
                                :               No. 1901 WDA 2019
                Appellant       :

             Appeal from the Order Entered December 2, 2019
     In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): GD-17-009057


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED NOVEMBER 13, 2020

      Rite Aid of Pennsylvania, Inc. (“Rite Aid”) appeals from the order dated

November 30, 2019, and entered on December 2, 2019, denying its motion

for summary judgment, granting Bhoop Sehrawat’s, Trustee Under the Rattan

Real Estate Trust (“Rattan Trust”), cross-motion for summary judgment, and

declaring void ab initio an easement agreement purportedly entered in favor

of Rite Aid. After careful review, we affirm.

      This case commenced on June 23, 2017, with the filing of a complaint

in an action to quiet title by Rattan Trust.

      The dispute involves a shared parking lot between two commercial
      properties. The entrance driveway and most of the lot is located
J-A24006-20


       on property owned by [Rattan Trust].[1] [Rite Aid] has title only
       to the land occupied by the ten parking spaces closest to its
       building. The instant dispute involves [Rattan Trust’s] claim that
       [it] had no notice, actual or constructive, of the existence of a
       written easement in favor of [Rite Aid] for access from the street
       to its ten spaces when [it] purchased the property in question.
       [Rite Aid’s] argument and counterclaim is that it was granted an
       express easement via a written grant dated September 4, 2001.
       Alternatively, [Rite Aid] argues that it has either an easement by
       estoppel or an irrevocable license.

Trial Court Memorandum (“TCM”), 11/30/19, at 1-2.

       In its memorandum, the trial court found the following undisputed facts:

       1)    There is a single parking lot located between the buildings of
             the parties.

       2)    There is a single entrance into the parking lot from the street.

       3)    [Rattan Trust] has title to most of the parking lot, including
             the portion where the only entrance to the lot is located; if
             [Rite Aid] cannot use that entrance, it cannot use the spaces
             on its own land.

       4)    The listing of [Rattan Trust’s] property for sale referred to a
             shared parking lot.


____________________________________________


1 Rattan Trust’s property consists of its portion of the parking lot (Block and
Lot No. 14-R-346), as well as the adjacent property known as 240 Hays
Avenue, Mt. Oliver, PA 15210 (Block and Lot No. 14-R-350), on which a
Family Dollar store is located. The Rattan Trust property was previously
owned and conveyed by Charles E. Beckman and Jean R. Beckman to Jean E.
Beckman by a deed, dated September 1, 1994, and recorded in the Allegheny
County Office of the Department of Real Estate. Following the death of Jean
Beckman on December 30, 2001, the property was conveyed by Charles
Beckman, the executor of her estate, to Charles Beckman and Jill Beckman,
Trustees under the Will of Jean Beckman, by deed dated December 4, 2002.
Jill Beckman resigned as Trustee on May 3, 2007, and Charles Beckman died
on February 19, 2010. On April 2, 2010, Lucinda R. Nachman was appointed
as Successor Trustee to the estate. The property was subsequently conveyed
by the Successor Trustee under the will of Jean Beckman to Rattan Trust,
pursuant to a recorded deed dated March 16, 2011.

                                           -2-
J-A24006-20


       5)    [Rattan Trust] purchased the property on which [its] building
             stands[,] along with the portion of the parking lot[,] on
             March 16, 2011, subject to the existing lease to Family Dollar
             Stores of Pennsylvania, Inc., which also showed that [Rite
             Aid] had the right to use 10 spaces on the lot and Family
             Dollar had the right to use the 10 spaces on its side of the
             lot. (The evidence suggests that the public used spaces on
             either side of the lot regardless of which business was being
             visited. The evidence also suggests that[,] at times[,]
             members of the public would park there and visit neither
             party’s business. There is no indication that either party
             claimed the other was using more than its allotted share.)

       6)    There is no contention that [Rattan Trust] was not given a
             copy of this lease as required by the Addendum to the
             Agreement of Sale.

       7)    [Charles Beckman, t]he husband of [Jean Beckman, Rattan
             Trust’s] seller’s predecessor in title[,] had purported to grant
             an easement to [Rite Aid] on September 4, 2001, for access
             over the driveway to its ten spaces in the area of the lot
             closest to its building.[2]

       8)   The [Easement Agreement] was not recorded until April 28,
            2017.

       9)   [Rattan Trust] was unrepresented by counsel both at the time
            [it] signed the agreement of sale and at [the] closing.

       10) Prior to [the] closing, [Rattan Trust] … made inquiry via [its]
           agent[, Rick Sikora,] about whether there were any writings
           related to easements.

       11) [Rattan Trust] denies having received any response from [its]
           agent, and the agent’s testimony, years later, is that he has
           no recall of any written easement having been brought to his
           attention.



____________________________________________


2 The written document by which an easement was purportedly granted to
Rite Aid is referred to herein as the “Easement Agreement.”




                                           -3-
J-A24006-20


       12) The [s]eller’s agent[, Bruce McIlrath,] also recalls nothing
           about an easement.

       13) An affidavit from [Jill Beckman,] a representative of the
           [s]eller[,3] states that she responded to an inquiry by
           forwarding a copy of the [E]asement [Agreement] to the
           [s]eller’s agent. No copy of a power of attorney was
           included.

       14) All witnesses who were deposed indicated that knowledge of
           a written easement would have been a highly significant
           event that each would have remembered.

       15) [Rattan Trust] admits [it] did nothing further when [it]
           received no reply to [its] inquiry.

       16) [Rite Aid] admits that it did not record the [Easement
           Agreement] until years after [Rattan Trust] purchased the
           property.

       17) [Rite Aid] admits that it has no evidence to support its
           contention that it contributed to the maintenance of the
           parking lot.[4]

       18) [Rite Aid] has no copy of any power of attorney giving
           Charles Beckman the right to do anything regarding his wife,
           including a right to handle her real estate.


____________________________________________


3 Jill Beckman is the daughter of Charles and Jean Beckman and negotiated
the sale of the property to Rattan Trust, on behalf of her mother’s estate.

4 After reviewing the transcript from the oral argument, the trial court issued
a supplemental opinion, modifying its Finding of Fact No. 17, as follows:

       While [Rite Aid] does not expressly admit that it has no evidence
       that it contributed to the cost of maintenance of the parking lot
       and driveway entrance, it points to only one piece of evidence to
       support its contention that it made such contribution pursuant to
       an agreement with the prior owners of the property: the affidavit
       of Jill Beckman, the contents of which do not support [Rite Aid’s]
       contention.

Trial Court Supplemental Opinion (“Supplemental TCO”), 3/27/20, at 1
(citation to record omitted).

                                           -4-
J-A24006-20


      19) There is no indication by the [n]otary that a power of
          attorney was presented at the time of signing or that Charles
          Beckman had signed pursuant to a power of attorney.

      20) The [Easement Agreement] as signed had two blanks in it,
          apparently to insert the relevant Deed Book volume and
          page. The blanks were not filled in until years later, a few
          months prior to recording.

Id. at 2-3.

      Following multiple depositions, Rattan Trust and Rite Aid filed cross

motions for summary judgment on August 26, 2019, and August 30, 2019,

respectively.   The trial court heard arguments on the cross motions on

September 26, 2019, and it issued an order on November 30, 2019, granting

Rattan Trust’s motion for summary judgment, denying Rite Aid’s motion for

summary judgment, and declaring the Easement Agreement void ab initio.

The order was entered on the docket on December 2, 2019. Rite Aid filed a

timely notice of appeal on December 27, 2019, followed by a timely, court-

ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal.

      Rite Aid now presents the following issues for our review:

      1.   Whether the lower court erred when it granted the motion for
           summary judgment of [Rattan Trust] and denied the motion
           for summary judgment of … Rite Aid?

      2.   Whether the lower court erred when it found that the
           [E]asement [A]greement dated September 4, 2001[,] and
           recorded on April 28, 2017[,] is void ab initio and must be
           stricken from the record?

      3.   Whether the lower court erred when it found, contrary to the
           weight of the evidence, that[] “the evidence suggests that the
           public used spaces on either side of the lot regardless of which
           business was being visited[?] The evidence also suggests

                                      -5-
J-A24006-20


          that at times members of the public would park there and
          visit neither party’s business[.”]

     4.   Whether the lower court erred when it found, contrary to the
          weight of the evidence, that[] only “[t]he husband of …
          [Rattan Trust’s] seller’s predecessor in title had purported to
          grant an easement to … [Rite Aid] on September 4, 2001, for
          access over the driveway to its ten spaces in the area of the
          lot closest to the building[?”]

     5.   Whether the lower court erred when it found, contrary to the
          weight of the evidence, that[] “ … [Rite Aid] admits that it has
          no evidence to support its contention that it contributed to
          the maintenance of the parking lot[?”]

     6.   Whether the lower court erred when it found, contrary to the
          weight of the evidence, that[] “there is no indication by the
          notary that a power of attorney was presented at the time of
          signing or that Charles Beckman had signed pursuant to the
          power of attorney[?”]

     7.   Whether the lower court erred when it found, contrary to the
          weight of the evidence, that[] “there is no proof that the
          signer of the [Easement Agreement] had a valid power of
          attorney at the time it was signed[?”]

     8.   Whether the lower court erred as a matter of law and abused
          its discretion when it found that once the authority of Charles
          Beckman was questioned, the “the burden shifted to … [Rite
          Aid] to adduce evidence that there was indeed a power of
          attorney[?”]

     9.   Whether the lower court erred when it speculated that[] “the
          failure to record the [Easement Agreement] … around the
          time it was signed, along with the absence of any copy of a
          power of attorney from Jean Beckman to Charles Beckman,
          suggests that it is just as likely as not that there was no power
          of attorney at all[?”]

     10. Whether the lower court erred when it found that Rite Aid
         does not have an irrevocable license or easement by estoppel
         to use the access land of the parking lot between the building
         on Rite Aid’s property and the building on … Rattan Trust’s
         property[,] because “the court is compelled to conclude that
         under the undisputed evidence and the relevant and



                                     -6-
J-A24006-20


            undisputed law of Pennsylvania regarding contribution to the
            maintenance of the parking lot, … [Rite Aid] has neither[?”]

Rite Aid’s Brief at 5-8 (unnecessary capitation and some brackets omitted).

     Our standard of review with respect to a trial court’s decision to grant

or deny a motion for summary judgment is well-settled:

     A reviewing court may disturb the order of the trial court only
     where it is established that the court committed an error of law or
     abused its discretion. As with all questions of law, our review is
     plenary.

            In evaluating the trial court’s decision to enter summary
     judgment, we focus on the legal standard articulated in the
     summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
     where there is no genuine issue of material fact and the moving
     party is entitled to relief as a matter of law, summary judgment
     may be entered. Where the non-moving party bears the burden
     of proof on an issue, he may not merely rely on his pleadings or
     answers in order to survive summary judgment. Failure of a non-
     moving party to adduce sufficient evidence on an issue essential
     to his case and on which it bears the burden of proof establishes
     the entitlement of the moving party to judgment as a matter of
     law. Lastly, we will view the record in the light most favorable to
     the non-moving party, and all doubts as to the existence of a
     genuine issue of material fact must be resolved against the
     moving party.

Thompson v. Ginkel, 95 A.3d 900, 904 (Pa. Super. 2014) (some citations

omitted).

     Essentially, the main matters of contention raised by Rite Aid in issues

1 through 9 are whether Rattan Trust had sufficient notice, constructive or

actual, of an easement in favor of Rite Aid at the time of the closing on its

properties, and whether the written Easement Agreement should be stricken.

We have defined an easement as “a liberty, privilege or advantage which one

may have in the lands of another without profit…. Generally, it requires that


                                     -7-
J-A24006-20



there be two tenements owned by distinct proprietors, one to which the right

is attached and another on which it is imposed.” Morning Call, Inc. v. Bell

Atlantic-Pennsylvania, Inc., 761 A.2d 139, 142 (Pa. Super. 2000) (internal

quotation marks and citation omitted).           “An easement may be created by

express agreement in compliance with the Statute of Frauds,[5] or by

implication, necessity, or prescription.” Id.

        Here, Rite Aid claims that it was granted an easement via a written

document, the Easement Agreement, which was executed on September 4,

2001, but not recorded until April 28, 2017. Pursuant to 21 P.S. § 351,6 there
____________________________________________


5 “The purpose of the Statute of Frauds is to prevent the possibility of enforcing
unfounded, fraudulent claims by requiring that contracts pertaining to
interests in real estate be supported by written evidence signed by the party
creating the interest.” Burns v. Baumgardner, 449 A.2d 590, 594 (Pa.
Super. 1982).

6   Section 351 of Title 21, Pennsylvania Statutes provides:

        § 351. Failure to record conveyance

        All deeds, conveyances, contracts, and other instruments of
        writing wherein it shall be the intention of the parties executing
        the same to grant, bargain, sell, and convey any lands,
        tenements, or hereditaments situate in this Commonwealth, upon
        being acknowledged by the parties executing the same or proved
        in the manner provided by the laws of this Commonwealth, shall
        be recorded in the office for the recording of deeds in the county
        where such lands, tenements, and hereditaments are situate.
        Every such deed, conveyance, contract, or other instrument of
        writing which shall not be acknowledged or proved and recorded,
        as aforesaid, shall be adjudged fraudulent and void as to any
        subsequent bona fide purchaser or mortgagee or holder of any
        judgment, duly entered in the prothonotary’s office of the county
        in which the lands, tenements, or hereditaments are situate,



                                           -8-
J-A24006-20



is no mandatory requirement to record a conveyance of real property;

however, the consequence for the failure to do so is that the conveyance will

be rendered void as to any subsequent bona fide purchaser. See MERSCORP,

Inc. v. Delaware County, 207 A.3d 855, 863-65 (Pa. 2019). “[I]n order to

qualify as a bona fide purchaser, the subsequent buyer must be without notice

of the prior equitable interests of others…. Either actual or constructive notice

is sufficient to prevent the subsequent purchaser from acquiring the status of

a bona fide purchaser.” Long John Silver’s, Inc. v. Fiore, 386 A.2d 569,

573 (Pa. Super. 1978).

       Rite Aid argues that Rattan Trust is not a bona fide purchaser, because

it had actual and/or constructive knowledge of the Easement Agreement at

the time of purchase of its property. Contrary to Rite Aid’s position, the trial

court found that the evidence established constructive notice only of Rite Aid’s

use of a portion of the parking lot, and that there was no evidence that Rattan

Trust had actual notice of the Easement Agreement.          Trial Court Opinion

(“TCO”), 2/28/20, at 4. We conclude that, regardless of whether Rattan Trust

had notice—actual or constructive—of the purported Easement Agreement,
____________________________________________


       without actual or constructive notice unless such deed,
       conveyance, contract, or instrument of writing shall be recorded,
       as aforesaid, before the recording of the deed or conveyance or
       the entry of the judgment under which such subsequent
       purchaser, mortgagee, or judgment creditor shall claim. Nothing
       contained in this act shall be construed to repeal or modify any
       law providing for the lien of purchase money mortgages.

21 P.S. § 351.


                                           -9-
J-A24006-20



such notice is of no moment given that the Easement Agreement is void ab

initio.

          We now turn to our analysis of the crux of this matter, which is the

validity of the Easement Agreement.            The record, here, reveals that the

Easement Agreement was signed twice by Charles Beckman, as grantor—once

as himself and once purporting to be signing as power of attorney on behalf

of Jean Beckman.          Jean Beckman’s signature does not appear on the

document. It is clear that at the time the Easement Agreement was executed,

Charles Beckman had no ownership interest in the subject property 7 and,

consequently, no authority to convey a right-of-way across the parking lot.

See Woodland Trustees, Inc. v. Michel, 211 A.2d 454, 456 (Pa. 1965)

(indicating that “one may not grant an easement over property he does not

own”). Thus, we must consider whether Charles Beckman had the authority

to convey an interest in the real estate on Jean Beckman’s behalf.

          Instantly, the Easement Agreement was purported to have been signed

by Charles Beckman on behalf of Jean Beckman, pursuant to a power of

attorney. Thus, we review the following applicable principles of law pertaining

to agency and powers of attorney.

          Agency is a relationship whereby the principal manifests assent
          that another person (the agent) will act on the principal’s behalf
          subject to the principal’s control, and the agent agrees to do so.
          An agency relationship may be created by any of the following:
          (1) express authority, (2) implied authority, (3) apparent
          authority, and/or (4) authority by estoppel. Agency cannot be
____________________________________________


7   Jean Beckman was the sole record owner of the subject property at the time.

                                          - 10 -
J-A24006-20


       inferred from mere relationships or family ties, and we do not
       assume agency merely because one person acts on behalf of
       another. Rather, we look to facts to determine whether the
       principal expressly or impliedly intended to create an agency
       relationship…. Finally, the party asserting the agency relationship
       bears the burden of proving it by a preponderance of the evidence.

       Express authority exists where the principal deliberately and
       specifically grants authority to the agent as to certain matters….
       A valid, durable power of attorney constitutes a grant of express
       authority per its terms. See 20 Pa.C.S.[] § 5601(a).

Wisler v. Manor Care of Lancaster PA, LLC, 124 A.3d 317, 323-24 (Pa.

Super. 2015) (some internal quotation marks and citations omitted).

       Powers of attorney are governed by statute, 20 Pa.C.S. §§ 5601-5614

(the “POA Act”). Section 5601 of the POA Act requires, inter alia, a power of

attorney to be in writing, dated, and signed by the principal granting the

authority. 20 Pa.C.S. § 5601(b)(1). The scope of authority under a power of

attorney is determined by the language of the document creating the agency,

in conjunction with the POA Act. See In re Fiedler, 132 A.3d 1010, 1021

(Pa. Super. 2016) (citing In re Weidner, 938 A.2d 354, 357-58 (Pa. 2007)

(analyzing the language of the power of attorney in the context of the POA

Act to determine the propriety of the agent’s actions)). Pursuant to Section

5602 of the POA Act, a principal may empower an agent “to engage in real

property transactions” by including such language in the power of attorney.

20 Pa.C.S. § 5602(a)(10).8

       Moreover, we are mindful of the following applicable principles:

____________________________________________


8 A power “to engage in real property transactions” is defined by the POA Act
to include the granting of easements. 20 Pa.C.S. § 5603(i).

                                          - 11 -
J-A24006-20


      [A] party dealing with an agent, known to be acting only under an
      express grant of authority (such as a power of attorney), has a
      duty to take notice of the nature and extent of the authority
      conferred. Fierst v. Commonwealth Land Title Ins. Co., …
      451 A.2d 674, 677 ([Pa.] 1982), citing Moore v. Luzerne
      County, … 105 A. 94, 95 ([Pa.] 1918). See also Restatement
      (Second) of Agency, § 167 (1958) (“If a person dealing with an
      agent has notice that the agent’s authority is created or described
      in a writing which is intended for his inspection, he is affected by
      limitations upon the authority contained in the writing, unless
      misled by conduct of the principal.”). Parties are bound at their
      own peril to notice limitations upon the grant of authority before
      them, whether such limitations are prescribed by the grant’s own
      terms or by construction of law. Fierst, 451 A.2d at 677….
      Finally, the existence of a limitation upon the authority conferred
      by a power of attorney must be determined in light of the rule that
      such powers are to be strictly construed. See Nuzum v. Spriggs,
      … 55 A.2d 402, 403 ([Pa.] 1947).

Peterson v. Kindred Healthcare, Inc., 155 A.3d 641, 645-46 (Pa. Super.

2017).

      Here, Rite Aid claims the trial court’s determination that the Easement

Agreement is void ab initio is based on its erroneous finding that the document

was not properly executed. Rite Aid’s Brief at 16. Rite Aid avers that, on its

face, the Easement Agreement reveals it was signed by Charles Beckman on

behalf of Jean Beckman, pursuant to a power of attorney. Id. Additionally,

Rite Aid insists that the notary certification on the Easement Agreement stands

as prima facie evidence that a valid, written power of attorney existed at the

time the document was executed. Id. Rite Aid’s argument fails, however,

because the notary seal on the Easement Agreement certifies only that “[t]he

foregoing instrument was acknowledged before [the notary] this 14 th day of

August, 2001, by Charles E. Beckman[.]” See Complaint for Action to Quiet



                                     - 12 -
J-A24006-20



Title, 6/23/17, Exhibit 4, at 3 (unpaginated).       There is no reference to or

acknowledgment of a power of attorney in the notary seal, or any indication

whatsoever that Charles Beckman signed on behalf of Jean Beckman.9

       It is well-settled that:

       When a notary public does certify a document, he attests that the
       document has been executed or is about to be executed, that the
       notary knows that he is confronted by the signer, and that the
       signer is asserting the fact of his execution. In re Bokey’s
       Estate, … 194 A.2d 194 ([Pa.] 1963). Notarization certifies the
       fact of execution by a person who purports to be the signer but
       not any fact beyond that, such as the place of notarization. As
       this court has sad,

          “(A] notary’s certificate shall be read and received in all suits
          in evidence of the [f]acts therein certified; not of [f]acts not
          certified but attempted to be inferred from those facts.”
          Bell v. Anderson, … 17 A.2d 647, 651 ([Pa. Super.] 1941).

Commonwealth v. Frey, 392 A.2d 798, 799-800 (Pa. Super. 1978). Based

on the foregoing, it is clear that we cannot infer from the notary certificate

that Charles Beckman produced a copy of a durable power of attorney at the

time of signing. The notary certificate on the Easement Agreement acts only

as prima facie evidence that Charles Beckman appeared before the notary and

signed the document as himself, which is inconsequential, as we have already

determined that he had no authority to convey an easement over the subject

property.

____________________________________________


9 By contrast, a separate notary seal on the Easement Agreement represents
that the document was acknowledged before the notary, “by Eve K. Exar, the
Authorized Representative of Rite Aid…, on behalf of the corporation.” Id.
(emphasis added).


                                          - 13 -
J-A24006-20



       Next, Rite Aid asserts that the trial court erred when it shifted the

burden to Rite Aid to disprove Rattan Trust’s assertion that Charles Beckman

lacked authority to execute the Easement Agreement on Jean Beckman’s

behalf. See Rite Aid’s Brief at 17. Rite Aid maintains that, as the party

seeking to quiet title, Rattan Trust has the burden of proof, and that Rattan

Trust cannot baldly challenge the validity of the previously executed and

recorded Easement Agreement and then “force” Rite Aid to prove its validity.

Id. at 17-18.

       While it is true that Rattan Trust has the general burden of proof in his

quiet title action, see Landis v. Wilt, 222 A.3d 28, 34 (Pa. Super. 2019), we

agree with the trial court that Rite Aid has the burden of proving the existence

of the power of attorney. See Wisler, 124 A.3d at 323 (indicating that the

party asserting the agency relationship bears the burden of proving it by a

preponderance of the evidence). As the trial court explained,

       once the authority of [Charles] Beckman to make the grant
       contained in the [Easement Agreement] was raised, the burden
       shifted to [Rite Aid] to adduce evidence that there was indeed a
       power of attorney, including one that permitted the handling of
       real estate matters. [Rite Aid] was unable to do so.[10] We note
       that the failure to record the [Easement Agreement] around the
       time it was signed, along with the absence of any copy of a power
       of attorney from Jean Beckman to Charles Beckman, suggests that
       it is just as likely as not that there was no power of attorney at
       all. The [Easement Agreement] is void ab initio and must be
       stricken.

____________________________________________


10“The only evidence cited [by Rite Aid] is [an] e-mail that did not include [a]
copy of the supposed power of attorney.” TCO at 4-5.


                                          - 14 -
J-A24006-20



TCM at 4.   Based on the facts of record, Rite Aid clearly failed to adduce

sufficient evidence regarding the existence of a power of attorney.      Thus,

Rattan Trust was entitled to judgment as a matter of law. See Young v.

Commonwealth, Dept. of Transp., 744 A.2d 1276, 1277 (Pa. 2000)

(“Failure of a non-moving party to adduce sufficient evidence on an issue

essential to his case and on which it bears the burden of proof … establishes

the entitlement of the moving party to judgment as a matter of law.”).

      Rite Aid acknowledged that in order for a power of attorney to be valid,

it must be in writing. See N.T. Hearing, 9/26/19, at 38 (“If it was never in

writing, I think we concede that it probably would be invalid.”).        Yet, it

peculiarly argues that “there is no evidence that [the power of attorney]

wasn’t in writing[,]” that, unfortunately, Rite Aid has been unable to locate a

copy of the document, and “[t]hat in and [of] itself does not prove that it was

never in writing.” Id. Rite Aid is essentially asking the court to conclude—

from the absence of evidence—that it met its burden of proving that Charles

Beckman had the authority to sign the Easement Agreement for Jean

Beckman. We decline to find trial court error on this basis. See Wisler, 124

A.3d at 327 (declining to find trial court error where the appellant sought a

determination—from the absence of evidence—that it met its burden of

proving the decedent had authority to sign an arbitration agreement).

      To the extent Rite Aid suggests that declining to sustain the Easement

Agreement based on its failure to produce a copy of the power of attorney

sets a dangerous precedent, we disagree.      Our decision should encourage

                                    - 15 -
J-A24006-20



parties seeking an agreement to ascertain the source of an agent’s authority

before allowing the agent to sign such agreement on the principal’s behalf. As

we stated in Wisler, “[I]f a third party relies on an agent’s authority, it must

ascertain the scope of that authority at the time of reliance. See Fierst, 451

A.2d at 677; Restatement (Second) of Agency § 167 (1958). The third party

that fails to do so acts at its own peril.” Wisler, 124 A.3d at 327. In other

words, Rite Aid had a duty to inspect the power of attorney and to take notice

of the extent of the authority conferred upon Charles Beckman. If Rite Aid

failed to do so prior to executing the Easement Agreement, then it did so at

its own peril and cannot now hold Rattan Trust accountable for its failure.

Based on the foregoing, we discern no abuse of discretion or error of law in

the trial court’s determination that the Easement Agreement is void ab initio.

      Alternatively, Rite Aid claims that it has an irrevocable license or an

easement by estoppel. Rite Aid argues that it is entitled to summary judgment

on its claim,

      if it can show by the undisputed facts that it had a right to
      permissively use the parking lot[,] that it contributed to the
      maintenance of the parking lot in reliance on its right to use [it,]
      and that Rattan Trust had notice of Rite Aid’s right to use the
      portion of the parking lot located on [Rattan Trust’s] property.

Rite Aid’s Brief at 39-40 (unnecessary capitalization omitted). After careful

review, we deem this claim to be meritless.

      Preliminarily, we note:

      Licenses are often compared to easements. In general, a license
      is a mere personal or revocable privilege to perform an act or
      series of acts on the land of another, which conveys no interest or

                                     - 16 -
J-A24006-20


      estate. A license is distinguishable from an easement because it
      is usually created orally, is revocable at the will of the licensor,
      and is automatically revoked by the sale of the burdened property.
      However, a license may become irrevocable under the rules of
      estoppel and in those circumstances it is similar to an easement.

            The Pennsylvania Supreme Court adopted the equitable
      doctrine of irrevocable license in the mid-nineteenth century
      stating that “a license to do something on the licensor’s land when
      followed by the expenditure of money on the faith of it, is
      irrevocable, and is to be treated as a binding contract.” Huff v.
      McCauley, 53 Pa. 206, 208 (1866); Kovach v. General
      Telephone Co., … 489 A.2d 883, 885 ([Pa.] 1985). The Court
      subsequently explained that such a license,

         while not strictly an easement, is in the nature of one. It is
         really a permission or license, express or implied, to use the
         property of another in a particular manner, or for a
         particular purpose. Where this permission has led the party
         to whom it has been given, to treat his own property in a
         way in which he would not otherwise have treated it …[,] it
         cannot be recalled to his detriment.

      Harkins v. Zamichieli, … 405 A.2d 495, 498 ([Pa. Super.] 1979)
      (quoting Pierce v. Clellant, … 19 A. 352 ([Pa.] 1890)). Thus,
      the irrevocable license gives “absolute rights, and protects the
      licensee in the enjoyment of those rights.” Cole v. Ellwood, …
      65 A. 678, 680 ([Pa.] 1907). Moreover, “successors-in-title take
      subject to an irrevocable license if they had notice of the license
      before the purchase.” Kovach, supra (quoting Harkins, supra
      at 498).

Morning Call, Inc., 761 A.2d at 144 (some internal citations and footnotes

omitted).

      Based on the foregoing principles, even if we were to assume arguendo

that a license was created between the Beckmans and Rite Aid, in order for

the license to become irrevocable and binding on their successors-in-title,

namely Rattan Trust, there would need to have been an expenditure of money

by Rite Aid in reliance on the promise to allow it to use the access point owned


                                     - 17 -
J-A24006-20



by Rattan Trust.       Rite Aid avers that it submitted sufficient, competent

evidence to establish that “it expended money on the repair and maintenance

of the parking lot in reliance on the Easement Agreement and its right to use

the parking lot.” Rite Aid’s Brief at 40 (unnecessary capitalization omitted).11

Contrary to Rite Aid’s assertion, however, the record is devoid of any evidence

that Rite Aid contributed financially to the maintenance or repair of the lot.

       As the trial court opined regarding the supposed evidence presented by

Rite Aid:

       All but one of the bills for maintenance that are attached to [Jill
       Beckman’s] affidavit … are addressed only to Charles Beckman
       and refer only to “Family Dollar,” [Rattan Trust’s] property. Only
       the earliest of the bills attached (dated October 2001) references
       the Family Dollar and Rite Aid parking lot.[12] Furthermore, there
       are no notations on the bills that Mr. Beckman received any
____________________________________________


11 In support of its argument, Rite Aid relies heavily on the affidavit of Jill
Beckman, which references emails (copies of which are attached thereto) that
she sent to Bruce McIlrath in response to due diligence requests made by
Rattan Trust prior to the closing. Attached to the emails are a copy of the
Easement Agreement, invoices regarding repair of the parking lot, and the
Lease Agreement between the Beckmans and Family Dollar. See Rite Aid’s
Motion for Summary Judgment, 8/30/19, Exhibit E. To the extent that Rite
Aid relies on the Easement Agreement as proof that it contributed financially
to the maintenance of the parking lot, we note that the terms of the document
are inconsequential, as the Easement Agreement has been declared void ab
initio.

12The trial court is referring to Baldwin Asphalt Paving Inc.’s Invoice No. 3500,
dated October 18, 2001, and addressed solely to Charles Beckman. The job
name and description on the invoice references “Family Dollar & Rite Aid.”
Charles Beckman’s signature appears at the bottom of the invoice, indicating
that he “inspected and approved” the finished asphalt work. Accompanying
the invoice is a copy of a check signed by Charles Beckman, dated October
18, 2001, and payable to “Baldwin Asphalt Paving Inc.” for the full amount of
the invoice. There is no reference on the invoice to any payment by Rite Aid.

                                          - 18 -
J-A24006-20


      reimbursements from … Rite Aid[,] nor are there any notations
      that the bills were even submitted to [Rite Aid] for reimbursement.

            Most importantly, Rite Aid does not attach any proofs that it
      paid any portion of the costs of maintenance. No copies of
      cancelled checks are attached; no copies of bookkeeping records
      are attached. There is no evidence that suggests that [Rite Aid]
      actually paid for its portion of the maintenance of its 10 parking
      spaces, the only part of the lot that it owns.

Supplemental TCO at 2. Based on the foregoing, the trial court found that

“[t]here is no basis for a finding that there was any agreement whatsoever

regarding sharing the maintenance of the parking lot.” Id. We deem the trial

court’s finding to be well-supported by the record and, thus, we discern no

error of law or abuse of discretion.

      As Rite Aid failed to establish a genuine issue of material fact, we

conclude that the trial court did not commit an error of law or abuse its

discretion when it granted Rattan Trust summary judgment. Accordingly, we

affirm the December 2, 2019 order granting Rattan Trust’s motion for

summary judgment, denying Rite Aid’s motion for summary judgment, and

declaring the Easement Agreement void ab initio.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2020



                                       - 19 -